Case 2:18-cv-15382-MCA-LDW Document 15 Filed 11/20/18 Page 1 of 3 PageID: 216



                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

                                    )
NATIONWIDE MUTUAL FUNDS, on         )                Civil Action No. 2:18-CV-15382-MCA-LDW
behalf of its series NATIONWIDE     )
GENEVA MID CAP GROWTH FUND and      )
NATIONWIDE S&P 500 INDEX FUND,      )                ECF Case
                                    )                Document Electronically Filed
                       and          )
                                    )                Motion Day: March 4, 2019
NATIONWIDE VARIABLE INSURANCE )
TRUST, on behalf of its series NVIT )                NOTICE OF MOTION TO DISMISS
DNYAMIC U.S. GROWTH FUND, NVIT )                     CERTAIN CLAIMS FROM PLAINTIFFS’
MULTI-MANAGER LARGE CAP VALUE )                      COMPLAINT AND REQUEST FOR ORAL
FUND, NVIT S&P 500 INDEX FUND, and )                 ARGUMENT
TEMPELTON NVIT INTERNATIONAL        )
VALUE FUND.                         )
                                    )
                       Plaintiffs,  )
                                    )
      v.                            )
                                    )
PERRIGO COMPANY PLC, JOSEPH C.      )
PAPA, and JUDY L. BROWN,            )
                                    )
                       Defendants.  )
                                    )


       PLEASE TAKE NOTICE that on March 4, 2019 at 10:00 a.m., or as soon thereafter as
counsel may be heard, defendants Perrigo Company plc, Joseph C. Papa, and Judy L. Brown, by

and through their respective counsel, shall move before the Honorable Madeline Cox Arleo,

United States District Judge for the District of New Jersey, for an Order dismissing certain

claims from Plaintiffs’ Complaint for Violation of the Federal Securities Laws, dated October

29, 2018, pursuant to Rules 9(b) and 12(b)(6) of the Federal Rules of Civil Procedure, and the

Private Securities Litigation Reform Act of 1995, 15 U.S.C. § 78u-4 et seq, and granting such

other and further relief as the Court may deem just and proper.

       PLEASE TAKE FURTHER NOTICE that in support of this motion, these defendants

will rely upon the accompanying Memorandum of Law in Support of Motions to Dismiss Certain
Case 2:18-cv-15382-MCA-LDW Document 15 Filed 11/20/18 Page 2 of 3 PageID: 217




Claims From Plaintiffs’ Complaints, the Declaration of Samuel P. Groner, dated November 20,

2018, with attached exhibits, and all pleadings filed with the Court in this matter.

       PLEASE TAKE FURTHER NOTICE that a proposed form of Order is submitted

herewith.

       PLEASE TAKE FURTHER NOTICE that the defendants request oral argument.

Dated: November 20, 2018                      Respectfully submitted,


                                              By: /s/ Alan S. Naar
                                                     Alan S. Naar

                                              GREENBAUM, ROWE, SMITH
                                               & DAVIS LLP
                                              Alan S. Naar
                                              99 Wood Avenue South
                                              Iselin, New Jersey 08830
                                              (732) 476-2530
                                              anaar@greenbaumlaw.com

                                              FRIED, FRANK, HARRIS, SHRIVER
                                                & JACOBSON LLP
                                              James D. Wareham (pro hac vice)
                                              James E. Anklam (pro hac vice)
                                              801 17th Street, NW
                                              Washington, DC 20006
                                              (202) 639-7000
                                              james.wareham@friedfrank.com
                                              james.anklam@friedfrank.com

                                              Samuel P. Groner (pro hac vice)
                                              One New York Plaza
                                              New York, New York 10004
                                              (212) 859-8000
                                              samuel.groner@friedfrank.com

                                              Attorneys for Defendant
                                                Perrigo Company plc
Case 2:18-cv-15382-MCA-LDW Document 15 Filed 11/20/18 Page 3 of 3 PageID: 218



Dated: November 20, 2018           By: /s/ Marshall R. King
                                          Marshall R. King

                                   GIBSON, DUNN & CRUTCHER LLP
                                   Reed Brodsky (pro hac vice)
                                   Aric H. Wu (pro hac vice)
                                   Marshall R. King
                                   200 Park Ave
                                   New York, New York 10166
                                   (12) 351-4000
                                   rbrodsky@gibsondunn.com
                                   awu@gibsondunn.com
                                   gjois@gibsondunn.com

                                  Attorneys for Defendant Joseph C. Papa



Dated: November 20, 2018           By: /s/ Brian T. Frawley
                                          Brian T. Frawley

                                   SULLIVAN & CROMWELL LLP
                                   John L. Hardiman (pro hac vice)
                                   Brian T. Frawley
                                   Michael P. Devlin (pro hac vice)
                                   125 Broad Street
                                   New York, New York 10004
                                   (202) 558-4000
                                   hardimanj@sullcrom.com
                                   frawleyb@sullcrom.com
                                   devlinm@sullcrom.com

                                   Attorneys for Defendant Judy L. Brown
